Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Referring to claims 1-7, the prior art does not teach or fairly suggest “identify error conditions associated with the non-volatile SCM module and map the error conditions from a first number of possible error conditions associated with the non-volatile SCM module to a second, smaller number of virtual error types for reporting to an error monitoring module of a host operating system, the mapping based at least on a classification that the error condition will or will not have a deleterious effect on an executable process running on the host operating system”, in the scope and context of claim 1.
Referring to claims 8-20, see above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20210049062, see abstract.
US20200142825, see abstract.
US20190163562, see abstract, paragraph 84.
US20170060657, see abstract.
US20190303282, see abstract, paragraph 5.
US10713128, see column 7.
US20200117533, see paragraph 41.
US20210200649, see abstract.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL CHU/Primary Examiner, Art Unit 2114